UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6056



VIRGIL FRANKLIN RYDER,

                                           Petitioner - Appellant,

          versus


MICHAEL J. GAINES; UNITED STATES PAROLE COMMISSION,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, District Judge.
(CA-98-580-5-F)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Virgil Franklin Ryder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Virgil Franklin Ryder appeals the district court’s order

denying relief on his petition for declaratory relief construed as

a 28 U.S.C. § 2241 (1994) petition.     We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we deny Ryder’s motion to proceed in forma pauperis

and dismiss on the reasoning of the district court.    See Ryder v.

Gaines, No. CA-98-580-5-F (E.D.N.C. Nov. 5, 1998).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2